705 S.E.2d 737 (2011)
STATE
v.
Jonathan E. WALKER, Sr.
No. 287P09-2.
Supreme Court of North Carolina.
February 3, 2011.
Mr. Jonathan Elwood Walker, Sr., Smithfield, for Walker, Jonathan Elwood (Sr.).
Charles Reece, Assistant Attorney General, for State of North Carolina.
*738 Philip E. Berger, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 29th of December 2010 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 3rd of February 2011."
JACKSON, J. recused.